Exhibit 10.1



 

1995 STOCK OPTION PLAN

OF

FOUNTAIN POWERBOAT INDUSTRIES, INC.

 

ARTICLE I

 1. PURPOSE.

Fountain Powerboat Industries, Inc. (the "Company") proposes to grant to
selected key employees (including officers and directors who are employees) of
the Company and its subsidiaries (hereinafter referred to as "Employee
Optionees") options to purchase shares of common stock, par value $.01 per
share, of the Company ("Common Stock") for the purposes of (i) furnishing to
such Employee Optionees maximum incentive to improve operations and increase
profits of the Company, and (ii) encouraging such Employee Optionees to accept
or continue employment with the Company and its subsidiaries. Such options will
be granted pursuant to the plan herein set forth, which shall be known as the
1995 Stock Option Plan of Fountain Powerboat Industries, Inc. (herein referred
to as the "Plan").

The Company also proposes to grant to members of the Board of Directors of the
Company (the "Board of Directors") who are not officers or employees of the
Company or its subsidiaries at the time of a grant (hereinafter referred to as
"Non- Employee Directors") options to purchase shares of Common Stock pursuant
to the Plan. The purpose of such grants is to (i) provide incentives for highly
qualified individuals to stand for election to the Board of Directors and
continue service on the Board of Directors, (ii) provide maximum incentive to
promote long-term stockholder value, and (iii) promote a greater identity of
interest between Non-Employee Directors and the Company's stockholders.

SHARES SUBJECT TO THE PLAN. Subject to adjustments as provided in Article I,
Paragraph 4, Article II, Paragraph 3(e), Article III, Paragraph 3(e), and
Article IV, Paragraph 4(e), the aggregate number of shares of Common Stock to be
delivered upon exercise of all options granted under the Plan shall not exceed
300,000 shares. The shares of Common Stock issuable upon exercise of options
granted under the Plan may be authorized and unissued shares or reacquired
shares. In the event the number of shares to be delivered upon the exercise in
full of any option granted under the Plan is reduced for any reason whatsoever
or in the event any option granted under the Plan for any reason shall expire or
shall terminate unexercised as to all or any shares covered thereby, the number
of shares no longer subject to any such option shall thereupon be released from
such option and shall thereafter be available to be re-optioned under the Plan.
Shares issued pursuant to the exercise of options granted under the Plan shall
be fully paid and nonassessable. ADMINISTRATION OF THE PLAN. Subject to the
provisions of the Plan, the Compensation Committee of the Board of Directors or
such other committee of the Board of Directors which shall succeed to the
functions and responsibilities of the Compensation Committee (the "Committee")
shall have the authority to: (a) determine the provisions of the options to be
granted under the Plan; (b) interpret the Plan and all options granted under the
Plan; (c) adopt, amend or rescind such rules as it deems necessary for the
proper administration of the Plan; (d) make all other determinations necessary
or advisable for the administration of the Plan; and (e) correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any option
granted under the Plan in the manner and to the extent that the Committee deems
desirable to carry the Plan or any option into effect. The Board of Directors
shall have the power to add or remove members of the Committee from time to
time, to fill vacancies thereon arising by resignation, death, removal, or
otherwise, and shall designate a chairman from among the members of the
Committee, which chairman shall preside at all meetings of the Committee.
Meetings shall be held at such times and places as shall be determined by the
Committee. A majority of the members of the Committee shall constitute a quorum
for the transaction of business, and the vote of a majority of those members
present at any meeting shall decide any question brought before that meeting.
The actions of the Committee in exercising all of the rights, powers and
authorities set out in the Plan, when performed in good faith and in its sole
judgment, shall be final and conclusive. When appropriate, the Plan shall be
administered in order to qualify certain of the options granted hereunder as
"incentive stock options" described in Section 422 of the Internal Revenue Code
of 1986, as amended (the "Code").

The Committee shall consist of at least two members of the Board of Directors.
Other than options granted to Non-Employee Directors pursuant to Article IV, no
options may be granted under the Plan to any member of the Committee during his
term of membership on the Committee. No person shall be eligible to serve on the
Committee unless such person is then a "disinterested person" within the meaning
of Rule 16b-3 ("Rule 16b-3") promulgated under the Securities Exchange Act of
1934, as amended (the "Act"), or any similar or successor rule. The members of
the Committee shall be solely "outside directors," within the meaning of
Section 162(m) of the Code and applicable interpretive authority thereunder.

AMENDMENT AND DISCONTINUANCE OF THE PLAN. The Board of Directors may amend,
suspend or terminate the Plan, provided, however, that each such amendment of
the Plan: (a) extending the period within which options may be granted under the
Plan; (b) increasing the aggregate number of shares of Common Stock to be
optioned under the Plan except as provided in Article II, Paragraph 3(e),
Article III, Paragraph 3(e), Article IV, Paragraph 4(e) and the next succeeding
sentence, (c) materially modifying the requirements as to eligibility of
employees receiving options under, or changing the eligibility of employees or
class of employees to whom options may be granted under Article II or III;
(d) materially increasing the benefits to optionees under the plan;
(e) modifying the provisions of Article IV; or (f) granting options to
Non-Employee Directors other than pursuant to Article IV, shall, in each case,
be subject to approval by the stockholders of the Company; provided, further,
however, that no amendment, suspension or termination of the Plan may cause the
Plan to fail to meet the requirements of Rule 16b-3 (including, without
limitation, the requirements of Rule 16b-3(c)(2)(i)(A) and Rule 16b-3(c)(2)(ii)
or may, without the consent of the holder of an option granted under Article II,
III, or IV, terminate such option or adversely affect such person's rights in
any material respect (except as set forth in the Plan). The Board of Directors
may increase the aggregate number of shares of Common Stock that may be issued
under the Plan provided that the number of shares to be issuable in connection
with such increase to persons subject to Section 16(a) of the Act shall not, in
the aggregate, exceed 100,000 shares.

Furthermore, the Board of Directors may alter, amend, suspend, discontinue or
terminate the Plan and any option granted hereunder, without the approval of the
stockholders of the Company or any holder of any option thereby affected, if
necessary in order to (a) enable the Plan and any option granted hereunder
intended to be so qualified, to qualify for: (i) the exemption provided by
Rule 16b-3, (ii) the benefits provided under Section 422 of the Code, or
(iii) the exclusion for qualified performance-based compensation under
Section 162(m) of the Code and the applicable interpretive authority thereunder,
and (b) comply with changes in the Code, the Employee Retirement Income Security
Act or any other applicable law (including, with respect to any of the
foregoing, changes in any rule, regulation or other interpretive authority).

GRANTING OF OPTIONS OF EMPLOYEES. The Committee shall have authority to grant,
prior to the expiration date of the Plan, to Employee Optionees options to
purchase, on the terms and conditions hereinafter set forth in Article II and
III, authorized but unissued, or reacquired, shares of Common Stock, provided
such grants shall be made only to those Employee Optionees, in such amounts and
at such times as determined in the discretion of the Committee, and, for this
purpose, the Committee may consider the Employee Optionee's office or position,
degree of responsibility for, and contribution to, the growth and success of the
Company, length of service, promotions, potential and any other factors which
may deem relevant.

Options granted to Employee Optionees under Article III shall be "incentive
stock options" within the meaning of Section 422(b) of the Code, and are
hereinafter referred to as "incentive stock options." All other options granted
to Employee Optionees under the Plan shall be granted pursuant to Article II,
and are hereinafter referred to as "non-qualified options."

GRANTING OF OPTIONS TO NON-EMPLOYEE DIRECTORS. All options granted to
Non-Employee Directors shall be options to purchase, on the terms and conditions
hereinafter set forth in Article IV, authorized but unissued, or reacquired,
shares of Common Stock and shall be non-qualified options. OPTION AGREEMENTS.
Each option granted under the Plan shall be evidenced by a written agreement
between the Company and the applicable optionee and shall contain such terms and
conditions, and may be exercisable for such periods, as may be approved by the
Committee, which terms and conditions need not be identical but which must be in
compliance with the terms and provisions hereof. EFFECTIVE DATE. The Plan shall
become effective as of the date the Plan is approved by the stockholders of the
Company (the "Effective Date"). Except with respect to options then outstanding
if not sooner terminated under the provisions of Paragraph 4 of this Article,
the Plan shall terminate upon, and no further options shall be granted after,
the expiration of ten years from the Effective Date. MISCELLANEOUS. All
references in the Plan to "Articles," "Paragraphs," and other subdivisions refer
to the corresponding Article, Paragraph, and subdivisions of the Plan.
RULE 16B-3 COMPLIANCE. The Company intends:
 a. that the Plan meet the requirements of Rule 16b-3;
 b. that participation by Non-Employee Directors under Article IV will not
    prohibit them from being "disinterested persons" within the meaning of
    Rule 16b-3 with respect to administration of the Plan or with respect to
    administration of any other plan of the Company;
 c. that transactions of the type specified in the first paragraph of Rule 16b-3
    by Non-Employee Directors pursuant to Article IV will be exempt from the
    operation of Section 16(b) of the Act; and
 d. that transactions of the type specified in the first paragraph of Rule 16b-3
    by officers of the Company (whether or not they are directors) pursuant to
    the Plan will be exempt from the operation of Section 16(b) of the Act. In
    all cases, the terms, provisions, conditions and limitations of the Plan
    shall be construed and interpreted consistent with the Company's intent as
    stated in Paragraph 10 of this Article.

RECAPITALIZATION OR REORGANIZATION. If: (i) the Company shall not be the
surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary of an entity other than a previously wholly- owned
subsidiary of the Company); (ii) the Company sells, leases or exchanges all or
substantially all of its assets to any other person or entity (other than a
wholly-owned subsidiary of the Company); (iii) the Company is to be dissolved
and liquidated, (iv) any person or entity, including a "group" as contemplated
by Section 13(d)(3) of the Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company's voting stock (based upon voting power); or
(iv) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board of Directors (each such event is referred to
herein as a "Corporate Change"), then all outstanding options, including those
not then currently exercisable, shall become exercisable in full; provided,
however, in no event shall any incentive stock option, without the consent of
the holder thereof, first become exercisable pursuant hereto if the result would
be to cause such option, when granted, not to be treated as an incentive stock
option (whether or not by reason of the possible future violation of the annual
limitation set forth in Article III, Paragraph 3 or otherwise). FOREIGN OPTIONS
AND RIGHTS. The Committee may grant options to Employee Optionees and Non-
Employee Directors who are subject to the tax laws of nations other than the
United States, which options may have terms and conditions as determined by the
Committee as necessary to comply with applicable foreign laws. The Committee may
take any action which it deems advisable to obtain approval of any such option
by the appropriate foreign governmental entity; provided, however, that no such
option may be granted pursuant to this Paragraph 12 and no action may be taken
which would result in a violation of the Act, the Code or any other applicable
law.

ARTICLE II

NON-QUALIFIED OPTIONS

 1. ELIGIBLE EMPLOYEES.

All Employee Optionees shall be eligible to receive non-qualified options under
this Article II. CALCULATION OF EXERCISE PRICE. The exercise price to be paid
for each share of Common Stock deliverable upon exercise of each non-qualified
option granted under Article II shall be equal to the fair market value per
share of Common Stock at the time of grant as determined by the Committee, based
on the transactions in the Common Stock as reported by The Wall Street Journal
(or any successor publication thereto), and shall be equal to the per share
price of the last sale of Common Stock on the trading day immediately preceding
the date of grant of such option. The exercise price for each non-qualified
option shall be subject to adjustment as provided in Paragraph 3(e) of this
Article. TERMS AND CONDITIONS OF OPTIONS. Non-qualified options granted under
this Article II shall be in such form as the Committee may from time to time
approve, shall be subject to the following terms and conditions and may contain
such additional terms and conditions, not inconsistent with this Article II, as
the Committee shall deem desirable:
 a. Option Period and Conditions and Limitations on Exercise. Subject to
    Paragraph 4 of this Article, no non-qualified option shall be exercisable by
    an Employee Optionee later than the date which is the date determined by the
    Committee upon the grant thereof (the "Non-qualified Option Expiration
    Date") which, except to the extent that a longer period is specifically
    approved by the Board of Directors in the case of a particular non-qualified
    option, shall be no later than ten years after the date of grant. To the
    extent not prohibited by other provisions of the Plan, each non-qualified
    option granted to an Employee Optionee shall be exercisable at such time or
    times as the Committee in its discretion may, at or prior to the time such
    option is granted, determine (unless otherwise extended by the Committee
    pursuant to Paragraphs 3(b)(2)(iii) or 4 of this Article). In the event the
    Committee makes no such determination, each non-qualified option granted to
    an Employee Optionee shall be exercisable from time to time, in whole or in
    part, at any time prior to the Non-qualified Option Expiration Date.
 b. Termination of Employment; Death. For purposes of this Article II and each
    non-qualified option granted under this Article II, an Employee Optionee's
    employment shall be deemed to have terminated at the close of business on
    the day preceding the first date on which such Employee Optionee is no
    longer for any reason whatsoever (including the death of such Employee
    Optionee) employed by the Company or a subsidiary of the Company. An
    Employee Optionee shall be considered to be in the employment of the Company
    or a subsidiary of the Company as long as such Employee Optionee remains an
    employee of the Company or a subsidiary of the Company, whether active or on
    any authorized leave of absence. Any question as to whether and when there
    has been a termination of such employment, and the cause of such
    termination, shall be determined by the Committee and its determination
    shall be final and conclusive. If an Employee Optionee's employment is
    terminated for any reason whatsoever (including the death of such Employee
    Optionee), each non-qualified option thereunto granted under this Article II
    and all rights thereunder shall wholly and completely terminate as follows:
     1. With respect to non-qualified options not then exercisable, at the time
        the Employee Optionee's employment is terminated;
     2. With respect to non-qualified options then exercisable:
         i.   At the time the Employee Optionee's employment is terminated if
              the Employee Optionee's employment is terminated because he is
              discharged for fraud, theft or embezzlement committed against the
              Company or a subsidiary, affiliated entity or customer of the
              Company, or for conflict of interest (other than legitimate
              competition); or
         ii.  At the expiration of a period of one year after the Employee
              Optionee's death (but in no event later than the Non-qualified
              Option Expiration Date) if the Employee Optionee's employment is
              terminated by reason of his death. Any such non-qualified option
              may be exercised by the Employee Optionee's estate or by the
              person or persons who acquire the right to exercise such
              non-qualified option by bequest or inheritance; or
         iii. Unless it is otherwise provided in the option agreement or
              otherwise extended in the discretion of the Committee in the event
              of the Employee Optionee's retirement or disability, at the
              expiration of a period of three years after the Employee
              Optionee's employment is terminated because of retirement under a
              Company Retirement Plan, if any, or disability (but in no event
              later than the Non-qualified Option Expiration Date); or
         iv.  At the expiration of a period of three months after the Employee
              Optionee's employment is terminated (but in no event later than
              the Non-qualified Option Expiration Date) if the Employee
              Optionee's employment is terminated for any reason other than his
              death, retirement, disability or the reasons specified in
              Paragraph 3(b)(2)(i) of this Article.

 c. Manner of Exercise. In order to exercise all or a portion of a non-qualified
    option granted under this Article II and certain options granted under
    Article III as described in Paragraph 3(b) thereof, the person or persons
    entitled to exercise it shall deliver to the Company payment in full the
    shares then being purchased, together with any required withholding tax. The
    payment of such exercise price and any required withholding tax shall either
    be in cash or through delivery to the Company of shares of Common Stock, or
    by any combination of cash or shares; provided that if any such shares of
    Common Stock so delivered were obtained through the previous exercise of any
    option granted under the Plan, such shares must have been held for at least
    six months prior to such delivery. The value of each share of Common Stock
    so delivered shall be deemed to be equal to the per share price of the last
    sale of Common Stock on the trading day immediately preceding the date the
    non-qualified option is exercised, based on the transactions in the Common
    Stock as reported in The Wall Street Journal (or any successor publication
    thereto). If the Committee so requires, such person or persons shall also
    deliver a written representation that all shares being purchased are being
    acquired for investment and not with a view to, or for resale in connection
    with, any distribution of such shares. An option agreement may, in the
    discretion of the Committee, provide for other methods to pay for, or
    otherwise exercise, a non-qualified option. An option agreement also may, in
    the discretion of the Committee, provide for the withholding of federal,
    state or local income tax upon exercise of a non-qualified option from any
    cash or stock remuneration (from the Plan or otherwise) then or thereafter
    payable by the Company to the Employee Optionee.
 d. Option not Transferable. Except with the express permission of the Board of
    Directors, no non-qualified option granted under this Article II shall be
    transferable otherwise than by will or by the laws of descent and
    distribution and, during the lifetime of the Employee Optionee to whom any
    such non-qualified option is granted, such non-qualified option shall be
    exercisable only by the Employee Optionee. Any attempt to transfer, assign,
    pledge, hypothecate or otherwise dispose of, or to subject to execution,
    attachment or similar process, any non-qualified option granted under this
    Article II, or any right thereunder, contrary to the provisions hereof,
    shall be void and ineffective, shall give no right to the purported
    transferee, and shall, at the sole discretion of the Committee, result in
    forfeiture of the non-qualified option with respect to the shares involved
    in such attempt.
 e. Adjustment of Shares. In the event that at any time after the Effective Date
    the outstanding shares of Common Stock are changed into or exchanged for a
    different number or kind of shares of the Company or other securities of the
    Company by reason of merger, consolidation, recapitalization,
    reclassification, stock split, stock dividend, or combination of shares, the
    Committee shall make an appropriate and equitable adjustment in the number
    and kind of shares subject to this Article II (including shares as to which
    all outstanding non-qualified options granted under this Article II, or
    portions thereof then unexercised, shall be exercisable), to the end that
    after such event the shares subject to this Article II and each Employee
    Optionee's proportionate interest shall be maintained as if such Employee
    Optionee had exercised the option before the occurrence of such event. Such
    adjustment in an outstanding non-qualified option granted under this
    Article II shall be made without change in the total price applicable to
    such non-qualified option or the unexercised portion of such non-qualified
    option (except for any change in the aggregate price resulting from
    rounding-off of share quantities or prices) and with any necessary
    corresponding adjustments in exercise price per share. Any such adjustment
    made by the Committee shall be final, conclusive and binding upon all
    Employee Optionees, the Company, and all other interested persons.
 f. Listing and Registration of Shares. Each non-qualified option granted under
    this Article II shall be subject to the requirement that if at any time the
    Committee determines, in its discretion, that the listing, registration, or
    qualification of the shares subject to such non-qualified option upon any
    securities exchange or under any state or federal law, or the consent or
    approval of any governmental regulatory body, is necessary or desirable as a
    condition of, or in connection with, the issue or purchase of shares
    thereunder, such non-qualified option may not be exercised, in whole or in
    part, unless such listing, registration, qualification, consent or approval
    shall have been effected or obtained and the same shall have been free of
    any conditions not acceptable to the Committee.

4. AMENDMENTS.

The Committee may, with the consent of the person or persons entitled to
exercise any outstanding non-qualified option granted under this Article II,
amend such non-qualified option; provided, however, that any such amendment
shall be subject to stockholder approval when required in Article I,
Paragraph 4. The Committee may at any time or from time to time, at its
discretion, in the case of any non-qualified option previously granted under
this Article II which is not then immediately exercisable in full, accelerate
the time or times at which such option may be exercised to any earlier time or
times.



5. OTHER PROVISIONS.



The person or persons entitled to exercise, or who have exercised, a
non-qualified option granted under this Article II shall not be entitled to any
rights as a stockholder of the Company with respect to any shares subject to
such non-qualified option until he shall have become the beneficial owner of
such shares. No non-qualified option granted under this Article II shall be
construed as limiting any right which the Company or any subsidiary of the
Company may have to terminate at any time, with or without cause, the employment
of any person to whom such non-qualified option has been granted.
Notwithstanding any provision of the Plan or the terms of any non-qualified
option granted under this Article II, the Company shall not be required to issue
any shares hereunder or thereunder if such issuance would, in the judgment of
the Committee, constitute a violation of any state or federal law or of the
rules or regulations of any governmental regulatory body.

ARTICLE III

INCENTIVE STOCK OPTIONS

1. ELIGIBLE EMPLOYEES.

All Employee Optionees shall be eligible to receive incentive stock options
under this Article III.



2. CALCULATION OF EXERCISE PRICE.

The exercise price to be paid for each share of Common Stock deliverable upon
exercise of each incentive stock option granted hereunder shall be equal to the
fair market value per share of Common Stock at the time of grant as determined
by the Committee, based on the transaction in the Common Stock as reported by
The Wall Street Journal (or any successor publication thereto), and shall be
equal to the per share price of the last sale of Common Stock on the trading day
immediately proceeding the date of grant of such incentive stock option;
provided, however, that in the case of an Employee Optionee who, at the time
such incentive stock option is granted, owns more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation, within the meaning of Section 422(b)(6) of the Code (a "10%
Employee Optionee"), the exercise price per share shall be at least 110% of the
fair market value per share of Common Stock at the time of grant. The exercise
price for each incentive stock option shall be subject to adjustment as provided
in Paragraph 3(e) of this Article.



3. TERMS AND CONDITIONS OF OPTIONS.

Incentive stock options shall be in such form as the Committee may from time to
time approve, shall be subject to the following terms and conditions and may
contain such additional terms and conditions, not inconsistent with this
Article III, as the Committee shall deem desirable:



 a. Option Period and Conditions and Limitations on Exercise. Subject to
    Paragraph 4 of this Article, no incentive stock option shall be exercisable
    with respect to any of the shares subject to such incentive stock option
    later than the date which is the date determined by the Committee upon the
    grant thereof (the "ISO Expiration Date"), which shall be no later than ten
    years after the date of grant; provided, however, that in the case of any
    10% Employee Optionee, the ISO Expiration Date of any incentive stock option
    granted thereto shall not be later than five years after the date of such
    grant. To the extent not prohibited by other provisions of the Plan, each
    incentive stock option shall be exercisable at such time or times as the
    Committee in its discretion may determine at or prior to the time such
    incentive stock option is granted (unless otherwise extended by the
    Committee pursuant to Paragraph 3(b)(2)(iii) of this Article). In the event
    the Committee makes no such determination, each incentive stock option shall
    be exercisable from time to time, in whole or in part, subject to the
    monetary limitations set forth in Paragraph 3(g) of this Article, at any
    time prior to the ISO Expiration Date.
 b. Termination of Employment; Death. For purposes of this Article III, and each
    incentive stock option granted hereunder, an Employee Optionee's employment
    shall be deemed to have terminated at the close of business on the day
    preceding the first date on which such Employee Optionee is no longer for
    any reason whatsoever (including the death of such Employee Optionee)
    employed by the Company or a subsidiary of the Company. An Employee Optionee
    shall be considered to be in the employment of the Company or a subsidiary
    of the Company as long as such Employee Optionee remains an employee of the
    Company or a subsidiary of the Company, whether active or on any authorized
    leave of absence. Any question as to whether and when there has been a
    termination of such employment and the cause of such termination, shall be
    determined by the Committee and its determination shall be final and
    conclusive. If an Employee Optionee's employment is terminated for any
    reason whatsoever (including the death of such Employee Optionee), each
    incentive stock option thereunto granted hereunder and all rights thereunder
    shall wholly and completely terminate as follows:
     1. With respect to incentive stock options not then exercisable, at the
        time the Employee Optionee's employment is terminated; and
     2. With respect to incentive stock options then exercisable:
         i.   At the time the Employee Optionee's employment is terminated if
              his employment is terminated because he is discharged for fraud,
              theft or embezzlement committed against the Company or a
              subsidiary, affiliated entity or customer of the Company, or for
              conflict of interest (other than legitimate competition); or
         ii.  At the expiration of a period of one year after the Employee
              Optionee's death (but in no event later than the ISO Expiration
              Date) if the Employee Optionee's employment is terminated by
              reason of his death. An incentive stock option granted under this
              Article III may be exercised by the Employee Optionee's estate or
              by the person or persons who acquire the right to exercise such
              incentive stock option by bequest or inheritance; or
         iii. Unless it is otherwise provided in the option agreement or
              otherwise extended in the discretion of the Committee after the
              date which is three months after the Employee Optionee's
              retirement or disability, at the expiration of a period of three
              years after the Employee Optionee's employment is terminated
              because of retirement under the Retirement Plan or disability (but
              in no event later than the ISO Expiration Date): or
         iv.  At the expiration of a period of three months after the Employee
              Optionee's employment is terminated (but in no event later than
              the ISO Expiration Date) if the Employee Optionee's employment is
              terminated for any reason other than his death, retirement,
              disability or the reasons specified in Paragraph 3(b)(2)(i) of
              this Article.

    In the event and to the extent that an incentive stock option granted under
    this Article III is not exercised (i) within three months after the Employee
    Optionee's employment is terminated because of retirement of disability not
    within the meaning of section 22(e)(3) of the Code, or (ii) within one year
    after the Employee Optionee's employment is terminated because of disability
    within the meaning of section 22(e)(3) of the Code, such option shall be
    taxed as a non-qualified option and shall be subject to the manner of
    exercise provisions described in Article II, Paragraph 3(c).

 c. Manner of Exercise. In order to exercise all or a portion of an incentive
    stock option granted under this Article III, the person or persons entitled
    to exercise it shall deliver to the Company payment in full for the shares
    then being purchased. The payment of such exercise price shall either be in
    cash or through delivery to the Company of shares of Common Stock, or by any
    combination of cash or shares; provided that if any such shares of Common
    Stock so delivered were obtained through the previous exercise of any option
    granted under the Plan, such shares must have been held for at least six
    months prior to such delivery. The value of each share of Common Stock
    delivered shall be deemed to be equal to the per share price of the last
    sale of Common Stock on the trading day immediately preceding the date the
    incentive stock option is exercised, based on the transactions in the Common
    Stock as reported in The Wall Street Journal (or any successor publication
    thereto). If the Committee so requires, such person or persons shall also
    deliver a written representation that all shares being purchased are being
    acquired for investment and not with a view to, or for resale in connection
    with, any distribution of such shares. An option agreement may, in the
    discretion of the Committee, provide for other methods to pay for, or
    otherwise exercise, an incentive stock option. An option agreement also may,
    in the discretion of the Committee, provide for the withholding of Federal,
    state or local income tax upon exercise of any incentive stock option from
    any cash or stock remuneration (from the Plan or otherwise) then or
    thereafter payable by the Company to the Employee Optionee.
 d. Options not Transferable. No incentive stock option shall be transferable
    otherwise than by will or by the laws of descent and distribution and,
    during the lifetime of the Employee Optionee to whom any incentive stock
    option is granted, such incentive stock option shall be exercisable only by
    such Employee Optionee. Any attempt to transfer, assign, pledge, hypothecate
    or otherwise dispose of, or to subject to execution, attachment or similar
    process, any incentive stock option, or any right thereunder, contrary to
    the provisions hereof, shall be void and ineffective, shall give no right to
    the purported transferee, and shall, at the sole discretion of the
    Committee, result in forfeiture of the incentive stock option with respect
    to the shares involved in such attempt.
 e. Adjustment of Shares. In the event that at any time after the Effective Date
    the outstanding shares of Common Stock are changed into or exchanged for a
    different number or kind of shares of the Company or other securities of the
    Company by reason of merger, consolidation, recapitalization,
    reclassification, stock split, stock dividend, or combination of shares, the
    Committee shall make an appropriate and equitable adjustment in the number
    and kind of shares subject to this Article III (including shares as to which
    all outstanding incentive stock options, or portions thereof then
    unexercised, shall be exercisable), to the end that after such event the
    shares subject to this Article III and each Employee Optionee's
    proportionate interest shall be maintained as if such Employee Optionee had
    exercised the option before the occurrence of such event. Such adjustment in
    an outstanding incentive stock option shall be made without change in the
    total price applicable to such incentive stock option or the unexercised
    portion of such incentive stock option (except for any change in the
    aggregate price resulting from rounding-off of share quantities or prices)
    and with any necessary corresponding adjustment in exercise price per share.
    Any such adjustment made by the Committee shall be final, conclusive and
    binding upon all Employee Optionees, the Company, and all other interested
    persons. Any adjustment of an incentive stock option under this
    Paragraph (e) shall be made in such manner as not to constitute a
    "modification" within the meaning of section 424(h)(3) of the Code.
 f. Listing and Registration of Shares. Each incentive stock option shall be
    subject to the requirement that if at any time the Committee determines, in
    its discretion, that the listing, registration, or qualification of the
    shares subject to such incentive stock option upon any securities exchange
    or under any state or Federal law, or the consent or approval of any
    governmental regulatory body, is necessary or desirable as a condition of,
    or in connection with, the issue or purchase of shares thereunder, such
    incentive stock option may not be exercised in whole or in part unless such
    listing, registration, qualification, consent or approval shall have been
    effected or obtained and the same shall have been free of any conditions not
    acceptable to the Committee.
 g. Limitation on Amount. Notwithstanding any other provision of the Plan, the
    aggregate fair market value (determined as of the time an incentive stock
    option is granted, based upon the calculation of the exercise price as
    provided in Paragraph 2 of this Article) of the Common Stock with respect to
    which incentive stock options are exercisable for the first time by an
    Employee Optionee, under all incentive stock option plans of the Company and
    its subsidiaries, during any calendar year cannot exceed $_______ or such
    other maximum amount permitted under section 422(d) of the Code. If the date
    on which one or more of such incentive stock options could first be
    exercised would be accelerated pursuant to any provision of the Plan or any
    option agreement, and the acceleration of such exercise date would result in
    a violation of the monetary restriction set forth in the preceding sentence,
    then, notwithstanding any such provision, but subject to the provisions of
    the next succeeding sentence, the exercise dates of such incentive stock
    options shall be accelerated only to the date or dates, if any, that do not
    result in a violation of such restriction and, in such event the exercise
    date of the incentive stock options with the lowest option prices shall be
    accelerated to the earliest such dates. The Committee may, in its
    discretion, authorize the acceleration of the exercise date of one or more
    incentive stock options even if such acceleration would violate the monetary
    restriction set forth in the first sentence of this Paragraph (g) and even
    if such incentive stock options were thereby converted in whole or in part
    to non-qualified options.

4. AMENDMENT.

The Committee may, with the consent of the person or persons entitled to
exercise any outstanding incentive stock option, amend such incentive stock
option; provided, however, that any such amendment shall be subject to
stockholder approval when required in Article I, Paragraph 4. Subject to
Paragraph 3(g) of this Article, the Committee may at any time or from time to
time, in its discretion, in the case of any incentive stock option previously
granted hereunder which is not then immediately exercisable in full, accelerate
the time or times at which such incentive stock option may be exercised to any
earlier time or times.



5. OTHER PROVISIONS.

(a) The person or persons entitled to exercise, or who have exercised, an
incentive stock option shall not be entitled to any rights as a stockholder of
the Company with respect to any shares subject to such incentive stock option
until he shall have become the beneficial owner of such shares.

(b) No incentive stock option shall be construed as limiting any right which the
Company or any subsidiary of the Company may have to terminate at any time, with
or without cause, the employment of any person to whom such incentive stock
option has been granted.

(c) Notwithstanding any provision of the Plan or the terms of any incentive
stock option, the company shall not be required to issue any shares hereunder if
such issuance would, in the judgment of the Committee, constitute a violation of
any state or Federal law or of the rules or regulations of any governmental
regulatory body.

(d) The Committee may require any person who exercises an incentive stock option
to give prompt notice to the Company of any disposition of shares of Common
Stock acquired upon exercise of an incentive stock option within one year after
the transfer of shares to such person.

ARTICLE IV

NON-EMPLOYEE DIRECTOR OPTIONS

1. ELIGIBLE PERSONS.

Non-Employee Directors shall be eligible to receive options under, and solely
under, this Article IV and any such options shall be non-qualified options.



2. INITIAL AND ANNUAL GRANTING OF NON-QUALIFIED OPTIONS TO NON-EMPLOYEE
DIRECTORS.

Subject to the limitation of the number of shares of Common stock set forth in
Article I, Paragraph 2: (a) a non-qualified option to purchase shares of Common
Stock may be granted to each Non-Employee Director who is a Non- Employee
Director as of the close of business on the Effective Date (which date shall be
the date of grant for purposes hereof), (b) a non-qualified option to purchase
shares of Common Stock may be granted to each Non-Employee Director who is
initially elected or appointed to the Board of Directors after the Effective
Date and prior to the expiration of the Plan, effective on the date of his
initial election or appointment (which date shall be the date of grant for
purposes hereof), and (c) a non-qualified option to purchase shares of Common
Stock may be granted annually, effective as of the anniversary date of the
Effective Date in each year after the Effective Date until the expiration of the
Plan, to each person who is a Non-Employee Director on each such anniversary
date (which date shall be the date of grant for purposes hereof).



3. CALCULATION OF EXERCISE PRICE.

The exercise price to be paid for each share of Common Stock deliverable upon
exercise of each non-qualified option granted under this Article IV shall be
equal to the fair market value per share of Common Stock at the time of grant as
determined by the Committee, based on the transactions in the Common Stock as
reported by The Wall Street Journal (or any successor publication thereto), and
shall be equal to the per share price of the last sale of Common Stock on the
trading day immediately preceding the date of grant of such non-qualified
option. The exercise price for each option granted under this Article IV shall
be subject to adjustment as provided in Paragraph 4(e) of this Article.



4. TERMS AND CONDITIONS OF NON-QUALIFIED OPTIONS.

Subject to the provisions of Paragraph 4 of this Article, non-qualified options
granted under this Article IV shall be in such form as the Committee may from
time to time approve. Non-qualified options granted under this Article IV shall
be subject to the following terms and conditions:



 a. Option Period and Conditions and Limitations on Exercise. Each non-qualified
    option granted under this Article IV shall be exercisable from time to time,
    in whole or in part, at any time after six months from the date of grant and
    prior to the date determined by the Committee upon the grant thereof (the
    "Option Expiration Date"), which shall be no later than ten years after the
    date of grant.
 b. Termination of Directorship; Death. For purposes of this Article IV and each
    non-qualified option granted under this Article IV, a Non-Employee
    Director's directorship shall be deemed to have terminated at the close of
    business on the day preceding the first date on which he ceases to be a
    member of the Board of Directors for any reason whatsoever (including the
    death of such Non-Employee Director). If a Non-Employee Director's
    directorship is terminated for any reason (including the death of such
    Non-Employee Director), each non-qualified option thereunto granted under
    this Article IV and all rights thereunder shall wholly and completely
    terminate as follows:
     1. With respect to each non-qualified option granted within the six month
        period preceding such termination, at the time the Non-Employee
        Director's directorship is terminated; and
     2. With respect to each non-qualified option granted prior to the six month
        period preceding such termination:
         i.   At the time the Non-Employee Director's directorship is terminated
              if his directorship is terminated as a result of his removal from
              the Board of Directors for cause (other than disability); or
         ii.  At the expiration of a period of one year after the Non-Employee
              Director's death (but in no event later than the Option Expiration
              Date) if the Non-Employee Director's directorship is terminated by
              reason of his death. A non-qualified option granted under this
              Article IV may be exercised by the Non-Employee Director's estate
              or by the person or persons who acquire the right to exercise such
              non-qualified option by bequest or inheritance; or
         iii. At the expiration of a period of three years after the
              Non-Employee Director's directorship is terminated as a result of
              such person's resignation or removal from the Board of Director's
              because of disability (but in no event later than the Option
              Expiration Date); or
         iv.  At the expiration of a period of three months after the
              Non-Employee Director directorship is terminated (but in no event
              later than the Option Expiration Date) if the Non-Employee
              Director's directorship is terminated for any reason other than
              the reasons specified in Paragraphs 4(b)(2)(i) through
              4(b)(2)(iii) of this Article.

 c. Manner of Exercise. In order to exercise all or a portion of a non-qualified
    option granted under this Article IV, the person, or persons entitled to
    exercise it shall deliver to the Company payment in full for the shares then
    being purchased, together with any required withholding tax. The payment of
    such exercise price and any required withholding tax shall, either be in
    cash or through delivery to the Company of shares of Common Stock, or by any
    combination of cash or shares; provided that if any such shares of Common
    Stock so delivered were obtained through the previous exercise of any option
    granted under the Plan; such shares must have been held for at least six
    months prior to such delivery. The value of each share of Common Stock
    delivered shall be deemed to be equal to the per share price of the last
    sale of Common Stock on the trading date immediately preceding the date the
    non-qualified option is exercised, based on the transactions in the Common
    Stock as reported in The Wall Street Journal (or any successor publication
    thereto). If the Committee so requires, such person or persons shall also
    deliver a written representation that all shares being purchased are being
    acquired for investment and not with a view to, or for resale in connection
    with, any distribution of such shares. An option agreement may, in the
    discretion of the Committee, provide for other methods to pay for, or
    otherwise exercise, a non-qualified option. An option agreement also may, in
    the discretion of the Committee, provide for the withholding of federal,
    state or local income tax upon exercise of a non-qualified option from any
    cash or stock remuneration (from the Plan or otherwise) then or thereafter
    payable by the Company to the Non-Employee Director.
 d. Non-qualified Options Not Transferable. No non-qualified option granted
    under this Article IV shall be transferable otherwise than by will or by the
    laws of descent and distribution and, during the lifetime of the
    Non-Employee Director to whom any such non-qualified option is granted, such
    non-qualified option shall be exercisable only by such Non-Employee
    Director. Any attempt to transfer, assign, pledge, hypothecate or otherwise
    dispose of, or to subject to execution, attachment or similar process, any
    non-qualified option granted under this Article IV, or any right thereunder,
    contrary to the provisions hereof, shall be void and ineffective, shall give
    no right to the purported transferee, and shall, at the sole discretion of
    the Committee, result in forfeiture of the non-qualified option with respect
    to the shares involved in such attempt.
 e. Adjustment of Shares. In the event that at any time after the effective date
    of the Plan the outstanding shares of Common Stock are changed into or
    exchanged for a different number or kind of shares of the Company or other
    securities of the Company by reason of merger, consolidation,
    recapitalization, reclassification, stock split, stock dividend, or
    combination of shares, the Committee shall make an appropriate and equitable
    adjustment in the number and kind of shares subject to this Article IV
    (including shares as to which all outstanding non-qualified options granted
    under this Article IV, or portions thereof then unexercised, shall be
    exercisable), to the end that after such event the shares subject to this
    Article IV of the Plan and each Non-Employee Director's proportionate
    interest shall be maintained as if such Non-Employee Director had exercised
    the option before the occurrence of such event. Such adjustment in an
    outstanding non-qualified option granted under this Article IV shall be made
    without change in the total price applicable to the non-qualified option or
    the unexercised portion of the non-qualified option (except for any change
    in the aggregate price resulting from rounding-off of share quantities or
    prices) and with any necessary corresponding adjustment in exercise price
    per share. Any such adjustment made by the Committee shall be final,
    conclusive and binding upon all Non-Employee Directors, the Company, and all
    other interested persons.
 f. Listing and Registration of Shares. Each non-qualified option granted under
    this Article IV shall be subject to the requirement that if at any time the
    Committee determines, in its discretion, that the listing, registration, or
    qualification of the shares subject to such non-qualified option upon any
    securities exchange or under any state or federal law, or the consent or
    approval of any governmental regulatory body, is necessary or desirable as a
    condition of, or in connection with, the issue or purchase of shares
    thereunder, such non-qualified option may not be exercised, in whole or in
    part, unless such listing, registration, qualification, consent or approval
    shall have been effected or obtained and the same shall have been free of
    any conditions not acceptable to the Committee.

5. AMENDMENT.

The Committee may, with the consent of the person or persons entitled to
exercise any outstanding non-qualified option granted under this Article IV,
amend such non-qualified option; provided, however, that any such amendment
shall be subject to stockholder approval when required in Article I,
Paragraph 4.



 

6. OTHER PROVISIONS.

a. The person or persons entitled to exercise, or who have exercised, a
non-qualified option granted under this Article IV shall not be entitled to any
rights as a stockholder of the Company with respect to any shares subject to
such non-qualified option until he shall have become the beneficial owner of
such shares.

b. No non-qualified option granted under this Article IV shall be construed as
limiting any right which either the stockholders of the Company or the Board of
Directors may have to remove at any time, with or without cause, any
Non-Employee Director to whom such non-qualified option has been granted from
the Board of Directors.

c. Notwithstanding any provision of the Plan or the terms of any non-qualified
option granted under this Article IV, the Company shall not be required to issue
any shares hereunder if such issuance would, in the judgment of the Committee,
constitute a violation of any state or Federal law or of the rules or
regulations or any governmental regulatory body.

d. Notwithstanding any provision of the Plan, the Committee may not exercise any
discretion with respect to this Article IV which would be inconsistent with the
intent that (i) the Plan meet the requirements of Rule 16b-3 and (ii) any
Non-Employee Director who is eligible to receive a grant or to whom a grant is
made pursuant this Article IV will not for such reason cease to be a
"disinterested person" within the meaning of such Rule 16b-3 with respect to the
Plan and other stock related plans of the Company or any of its affiliates.
Specifically, in the e-vent of a Corporate Change, as defined in Article I,
Paragraph 11, the Committee may, with respect to non-qualified options under
this Article IV, only exercise the alternative in clause (2) of Article I,
Paragraph 11, or such other alternatives specified in Article I, Paragraph 11 as
would not, in the opinion of legal counsel of the Company, violate the
limitations contained in the immediately preceding sentence. If any Plan
provision is found not to be in compliance with Rule 16b-3 or if any Plan
provision would disqualify any Non-Employee Director from remaining a
"disinterested person, " that provision shall be deemed amended so that the Plan
does so comply and the Plan participants remain disinterested, to the extent
permitted by law and deemed advisable by the Committee, and in all events the
Plan shall be construed in favor of its meeting the requirements of Rule 16b-3.